internal_revenue_service index no number release date department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-116651-98 date date re legend decedent spouse trust executor date date date this is in response to the letter from your authorized representative dated date in which you request an extension of time under sec_301_9100-1 of the procedure and administration regulations to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code decedent died testate on date survived by spouse under the terms of decedent’s will his residuary_estate passed to trust pursuant to article viii paragraph of trust upon decedent’s death a marital trust is to be created in an amount equal to the maximum estate_tax_marital_deduction less the value for federal estate_tax purposes of the sum of a all other items of property includible in the decedent’s gross_estate for federal estate_tax purposes which qualify for the marital_deduction but which pass or have passed to spouse under other provisions of this trust under decedent’s will by right_of_survivorship with respect to jointly owned property under settlement arrangements relating to life_insurance_proceeds not payable to this trust or otherwise and b the amount necessary to increase decedent’s taxable_estate sufficiently to fully utilize all available credits for federal estate_tax purposes article viii paragraph of trust directs trustee to divide the marital trust into two separate trusts marital trust a and marital trust b the trustee is directed to place assets having a value of dollar_figure into marital trust a all remaining trust property is to be distributed to marital trust b trustee is directed to distribute the net_income from both marital trust a and marital trust b to spouse during spouse’s life in periodic installments not less frequently than annually in addition no person has a power to appoint any part of the property to any person other than the surviving_spouse therefore both marital trust a and marital trust b satisfy the requirements for a marital_deduction as qualified_terminable_interest_property under sec_2056 on schedule m of form_706 which was timely filed by the estate decedent’s executor listed the assets passing to the surviving_spouse which qualified for the marital_deduction under sec_2056 no indication was made on the schedule m that these assets were to be divided pursuant to the terms of the trust into a marital trust a with a value of dollar_figure and a marital trust b the trust agreement however was filed with the form_706 on date the estate filed an amended schedule m on which the assets were divided into marital trust a and marital trust b schedule r was filed with the federal estate_tax_return but no election was made under sec_2652 and no trust was listed under the gst_exemption allocation provisions of part thus the estate_tax_return did not evidence or otherwise unequivocally manifest an affirmative intent to make the reverse_qtip_election under sec_2652 with respect to either marital trust a or marital trust b on date the estate filed an amended schedule r that properly signifies that pursuant to the terms of the will the marital trust is being divided into two separate trusts designated as marital trust a and marital trust b and that a reverse_qtip_election is being made under sec_2652 for marital trust a the decedent's executor requests an extension of time under sec_301_9100-1 to make an election under sec_2652 with respect to marital trust a sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse in a form described in sec_2056 sec_2056 defines qualified_terminable_interest_property qtip as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that an election under sec_2056 with respect to any property is to be made by the executor on the return of tax imposed by sec_2001 the election once made is irrevocable under sec_2044 any property in which the decedent possessed a qualifying_income_interest_for_life and for which a deduction was allowed under sec_2056 is includible in the decedent’s gross_estate sec_2601 imposes a tax on every generation-skipping_transfer gst sec_2631 provides for a generation-skipping_transfer_tax gstt exemption of dollar_figure adjusted for inflation which may be allocated by the individual or the individual’s estate to any property of which the individual is the transferor under sec_2632 the allocation may be made at any time on or before the date prescribed for filing the individual's estate_tax_return including extensions any portion of an individual gstt exemption not allocated within the time prescribed in sec_2632 is allocated in accordance with sec_2632 sec_2632 provides that any portion of an individual’s gstt exemption that has not been allocated by the individual or the individual’s estate will be automatically allocated first to property which is the subject of a direct_skip occurring at the individual’s death and second to trusts with respect to which the individual is the transferor and from which a taxable_distribution or taxable_termination might occur at or after the individual’s death this automatic allocation is made among the direct skips and trusts in proportion to the respective amounts at the time of allocation of the nonexempt portions of the properties and trusts under sec_26_2632-1 of the generation-skipping_transfer_tax regulations no automatic allocation is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any generation-skipping transfers with respect to the trust sec_2652 provides that for gst purposes the transferor_of_property is the decedent in whose gross_estate the property is included thus in the case of property subject_to a qtip_election that is subsequently includible in the surviving spouse’s gross_estate under sec_2044 the surviving_spouse would become the transferor of the property for gst purposes however sec_2652 states that with respect to any trust for which a deduction is allowed under sec_2056 the estate of the decedent the first spouse to die may elect to treat all of the property in the trust for purposes of the gst provisions as if the qtip_election had not been made this election is referred to as the reverse_qtip_election the consequence of the reverse_qtip_election is that the decedent remains for gst purposes the transferor of the qtip_trust for which the election is made as a result the decedent’s gst_exemption may be allocated to that qtip_trust sec_26_2652-2 provides that a reverse_qtip_election is not effective unless it is made with respect to all of the property in the trust to which the qtip_election applies however reference is made to sec_26_2654-1 under sec_26_2654-1 the severance of a_trust that is included in the decedent’s estate or created under the transferor’s will into two or more trusts is recognized for gst purposes if the trust is severed pursuant to a direction in the governing instrument providing that the trust is to be divided upon the death of the transferor under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the standards of sec_301_9100-1 and sec_301_9100-3 have been satisfied because decedent’s will directed that the marital trust be split into marital trust a and marital trust b the provisions of sec_26_2654-1 have been met thus the reverse_qtip_election under sec_26_2652-2 may be made with respect to either trust consequently an extension of time is granted until date for making an election under sec_2652 with respect to marital trust a we note that an extension of time to make the reverse_qtip_election under sec_2652 does not extend the time to make an allocation of any remaining gstt exemption since the time for making the allocation is expressly prescribed by the statute in the instant case the executor did not make any allocation of the gstt exemption on the estate_tax_return accordingly in view of the reverse_qtip_election decedent’s available gstt exemption is allocated in accordance with the rules of sec_2632 to marital trust a finally marital trust b for which a marital_deduction was allowed under sec_2056 and for which no reverse_qtip_election was made will be included under sec_2044 in the gross_estate of the surviving_spouse for federal estate_tax purposes thus pursuant to sec_2652 the surviving_spouse will be treated as the transferor of marital trust b for gstt purposes except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code a copy of this letter should be forwarded to the office where the estate filed the amended schedule r a copy is enclosed for that purpose in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours paul f kugler assistant chief_counsel passthroughs and special industries enclosures copy of letter copy for sec_6110 purposes
